On Motion for Rehearing.
This suit' was instituted by plaintiff in error against Martha J. White and thirteen others, some of whom are children of said Martha J. White and her deceased husband, G. D. White, and J. W. Wade. Greenwood and Lewis, attorneys at law, intervened in the cause. The court sustained a general demurrer and special exceptions to the petition. The judgment, if it has any foundation at all, must rest on the cross-action which Martha J. White sought to plead in the case and the plea of intervention. The other defendants merely answered the petition and did not attempt to plead a cross-action.
The petition is so inextricably confusing in its fifteen pages as to be incapable of being understood, and utterly insufficient to support a judgment. It was clearly subject to general demurrer.
The petition in this case alleged that in 1930 plaintiff in error entered into a contract for the purchase of 12.98 acres of land, with G. D. White, Martha J. White, J. 0. Hardy, and Pearl White Hardy; that he agreed to pay $1,080.2-1 per acre, in various small sums and in five promissory; notes, two to Martha J. White and three to G. D. White; that there was, through fraud or mistake, a shortage of over an acre in the amount of land; and that there were misrepresentations as to certain interest to become due in the future. Plaintiff in error sought to recover certain sums of money paid by him, not quite definitely shown, and a reformation of the contract. J. W. Wade was not sued as administrator, and did not answer in that capacity, and yet was given judgment as administrator.
A motion for rehearing has been filed herein by those who recovered the judgment in the lower court, on the cross-action filed by them, and, upon reconsideration, we have concluded that the judgment should not have been reversed and the cause remanded, in view of the fact that the plaintiff in error made rio complaint whatever of the judgment obtained by the defendants in error. •
Of course, the judgment should be reversed as to J. W. Wade, as administrator. It is therefore the order of this court that a rehearing be granted, that the former opinion be withdrawn, and that the judgment as to J. W. Wade, administrator, be reversed, and judgment here rendered that said Wade in said capacity recover nothing of plaintiff in error in this suit; but. in all other respects the judgment of the trial court will he affirmed, at the cost, of said Wade, ád-ministrator.